Citation Nr: 0018822	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-07 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether there is clear and unmistakable error in a rating 
decision of October 11, 1957, which denied service connection 
for residuals of a fractured pelvis.

2.  Entitlement to an initial rating higher than 10 percent 
for a left foot condition diagnosed as thickened plantar 
fascia. 

3.  Entitlement to higher initial disability ratings for 
Dupuytren's contractures of the left hand, rated as 10 
percent disabling effective from March 4, 1982; 20 percent 
from October 14, 1986; 30 percent from July 8, 1992; and 50 
percent from May 9, 1994.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1955 To July 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  In a decision of August 1995, the RO found that there 
was no clear and unmistakable error in a decision of October 
11, 1957, which denied service connection for residuals of a 
fractured pelvis.  In a decision of August 1997, the RO 
assigned initial disability ratings for Dupuytren's 
contracture of the left hand of 10 percent disabling 
effective from March 4, 1982; 20 percent from October 14, 
1986; 30 percent from July 8, 1992; and 50 percent from May 
9, 1994.  The RO also granted service connection for a left 
foot condition rated as 10 percent disabling, effective from 
July 8, 1992.  

The Board has found that additional development of evidence 
is required with respect to the claim for an increased rating 
for Dupuytren's contracture of the left hand.  Accordingly, 
the Board will address that issue in a remand located at the 
end of this decision.  

The Board also notes that the veteran's representative has 
presented argument with respect to a claim for an earlier 
effective date for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  That issue, however, was decided by the Board 
in a decision of March 1996 which changed the effective date 
from May 9, 1994, to July 20, 1992.  Accordingly, that issue 
is no longer on appeal.  

Similarly, the veteran had perfected an appeal with respect 
to an August 1994 rating decision by the RO which found that 
there was no clear and unmistakable error in a decision of 
October 18, 1994, which had assigned the effective date of 
May 9, 1994, for the total rating.  However, that issue has 
also been rendered moot by the Board's March 1996 decision 
granting an earlier effective date.  


FINDINGS OF FACT

1.  The decision of October 11, 1957, which denied service 
connection for residuals of a fractured pelvis was based on 
the correct facts as they were known at that time, and was in 
accordance with the existing law and regulations.

2.  The left foot condition diagnosed as thickened plantar 
fascia is no more than moderate in degree.


CONCLUSIONS OF LAW

1.  The decision of October 11, 1957, which denied service 
connection for residuals of a fractured pelvis does not 
contain clear and unmistakable error.  38 C.F.R. § 3.105(a) 
(1999).

2.  The criteria for an initial rating higher than 10 percent 
for a left foot condition diagnosed as thickened plantar 
fascia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether There Is Clear And Unmistakable Error In A Rating 
Decision
 Of October 11, 1957, Which Denied Service Connection For
 Residuals Of A Fractured Pelvis.

The veteran contends that there is clear and unmistakable 
error in a decision of October 11, 1957, which denied service 
connection for residuals of a fractured pelvis.  He concedes 
that a fracture occurred prior to service, but states that 
service connection should have been granted on the basis of 
aggravation.  He argues that the decision was factually 
erroneous because it should have allowed service connection 
for residuals of a fractured pelvis.  He points out that some 
of the veteran's service medical records indicate that the 
disorder was aggravated by service.  It is also argued that 
the VA examination which was conducted in 1957 was not 
adequate as the examiner did not review the veteran's claims 
file.  He states that he firmly believes that deformities 
which were noted on x-rays in service were caused by the 
extensive physical training in service.  He also states that 
the service was negligent in accepting him into service since 
he had previously been classified as "4F" for some four to 
five years prior to his induction.  He asserts that he should 
be given a 100 percent disability rating for the pelvis 
fractures going back to 1957.  

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that there is no clear and 
unmistakable error in the rating decision of October 11, 
1957, which denied service connection for residuals of a 
fractured pelvis.

The evidence which was of record at that time included the 
veteran's service medical records.  A pre-induction medical 
examination conducted in September 1954 does not contain any 
references to the veteran's fractured pelvis.  He was found 
to be qualified for active service.  The veteran went on 
active service on August 9, 1955.  A service orthopedic 
consultation record dated later in August 1955 shows that the 
veteran was seen for evaluation of pain in the right hip and 
right inguinal area.  He gave a history of being run over by 
a tractor in 1950 and suffering a fracture of the pelvis for 
which he was hospitalized in plaster for four months.  He 
said that since that time he had pain in the right hip and 
right inguinal region after prolonged strenuous activity.  
Following examination, the diagnosis was acquired deformity 
of the pelvis, secondary to old injury.  The veteran was 
returned to duty with a permanent profile to limit prolonged 
standing, walking, marching, etc.  

The service medical records further reflect that the veteran 
was seen on a number of additional occasions in connection 
with his complaints of pain.  For example, a service clinical 
record dated in July 1956 shows that the veteran had a 
history of a fractured pelvis five years earlier.  He was 
admitted to a service hospital because of an inability to 
perform his duties due to pain in the right groin and back on 
prolonged standing or walking.  It was noted that since the 
fracture five years earlier he had discomfort on strenuous 
exercise.  The final diagnosis was malunion of fracture, 
slight malunion and [resulting] strain on paraspinal muscles 
due to old fracture of superior and inferior rami of pubis on 
right.  The veteran was discharged to duty on a permanent L3 
profile.  A clinical record cover sheet also dated in July 
1956 contains a notation that the disorder was "LOD: Yes, 
EPTS aggravated by service."

The report of a service medical consultation conducted in 
August 1957 shows that the veteran was seen for evaluation of 
the right hip and inguinal pain.  He stated that he had been 
run over by a tractor in 1950 and had suffered a fracture of 
the pelvis for which he was hospitalized for some four 
months.  Since that time he had pain in the right hip and 
inguinal region after prolonged strenuous activity.  On 
physical examination, there was some shortening of the right 
lower extremity as demonstrated by the right iliac crest 
being 1/2 an inch lower.  There was also limitation of the 
external rotation of the right hip.  The impression was 
acquired deformity of the pelvis secondary to an old injury.  

The evidence which was considered in connection with the 
October 11, 1957, decision also included the report of a 
medical examination conducted by the VA in September 1957.  
The report shows that the veteran stated that his main 
difficulty was pain in the right inguinal region which 
resulted from an injury of the pelvis.  He gave a history of 
being run over by a tractor in 1950 and sustaining a fracture 
of the right side of his pelvis.  He said that he was taken 
into the army in 1955, and stated that the activities of 
basic training accentuated the distress so that he was 
hospitalized at that time.  He reportedly got along fairly 
well without too much distress unless he was on his feet too 
much or did too much activity.  He reported that he had been 
driving a truck for the previous three weeks without too much 
difficulty.  The general medical examiner indicated that 
further details were contained in a special report.

The report of an orthopedic examination conducted by the VA 
in September 1957 shows that the veteran's chief complaint 
was of having pain over the right inguinal region.  The 
onset, according to the history, dated to the time he 
suffered a fracture of the pelvis when a tractor ran over him 
in 1950.  Following treatment, he wore a brace for three or 
four months.  He was inducted into the service in August 
1955.  During basic training, he reportedly complained of 
some pain and was subsequently given lighter duty with relief 
of that pain.  Since his discharge, he had been driving a 
truck with intermittent difficulties.  He described the pain 
as being fairly deep, like a headache, and stated that it was 
hard to localize.  He consistently indicated that the right 
inguinal region was the site of his pain.  On physical 
examination, the crests were level.  Forward, backward and 
lateral flexion of the back were done within normal limits.  
Measurements of the lower extremities revealed them to be 
equal.  The hip joint function, flexion, extension, abduction 
and adduction were comparable to each other.  On X-ray 
examination of the pelvis, there was an old fracture of the 
pelvis with some residual deformity in the pubis with a 
slight shift to the right.  The hip joint contour was normal.  
Over the central portion there may have been slight 
attenuation of joint space, but it was otherwise negative.  
The diagnosis was fractured pelvis with residual deformity.  

In the rating decision of October 11, 1957, the RO summarized 
the service medical records and the VA examination reports.  
The RO denied the claim for service connection for residuals 
of a fractured pelvis on the basis that the evidence which 
was of record indicated that it existed prior to service and 
was not aggravated.

The veteran did not appeal the decision.  Under the 
applicable law and regulations, previous determinations which 
are final and binding, including decisions regarding service 
connection, will be accepted as being correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(1999).

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-
236 (1993). 

The Board finds that the decision of October 11, 1957, which 
denied service connection for residuals of a fractured pelvis 
was based on the correct facts as they were known at that 
time.  The rating decision shows that the RO considered all 
of the evidence which was of record at that time.  The Board 
finds that the RO exercised reasonable discretion when 
deciding the claim.  The RO noted that the veteran's service 
medical records reflected that he did not have an injury to 
the pelvis during service.  Moreover, the VA examination 
after service reflected that no significant abnormalities 
were noted on examination other than the X-ray findings.  The 
history given during the examination suggested that the 
severity of the symptoms had decreased since the veteran's 
separation from service.  Based on the evidence, the RO found 
that aggravation in service had not been shown.  Although the 
appellant disagrees with the conclusions reached by the RO, 
an asserted failure to evaluate and interpret the evidence 
correctly is not clear and unmistakable error.  See 
generally, Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board also finds that the decision by the RO was in 
accordance with the applicable law and regulations.  Based on 
the evidence, the RO found that the disorder might have been 
temporarily aggravated in service, but that no permanent 
aggravation of the disorder had been shown.  Such a finding 
is consistent with the applicable law and regulations.  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  See also 
Beverly v. Brown, 9 Vet. App. 402 (1996).  

The veteran asserts that there was legal error in that the RO 
failed to properly develop the evidence pursuant to the duty 
to assist which is currently set forth in 38 U.S.C.A. § 5107.  
The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  A failure to fully develop evidence is not 
considered to be clear and unmistakable error. "[T]he VA's 
breach of the duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record."  Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Nor may the failure to follow 
procedures in the VA Physician's Guide for Disability 
Evaluation Examinations be a basis for finding clear and 
unmistakable error because that guide was not a statute or 
regulation.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994).

For the foregoing reasons, the Board finds that there is no 
clear and unmistakable error in the prior rating decision of 
October 11, 1957, which denied service connection for 
residuals of a fractured pelvis.  Accordingly, the benefit 
sought on appeal is denied.


II. Entitlement To An Initial Rating Higher Than 10 Percent 
For A Left Foot Condition Diagnosed As Thickened Plantar 
Fascia.

An appeal from an award of service connection and initial 
rating is a well grounded claim as long as the rating 
schedule provides a higher rating and the claim remains open.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Such are 
the claims for higher initial ratings in this case.  Since 
the appeal for higher evaluations arises from the rating 
decisions which assigned the initial disability evaluation 
for each disability, the entire rating period is to be 
considered including the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The issues have been characterized accordingly.

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that, with respect to the claim for a 
higher rating for a left foot disorder, all relevant facts 
have been properly developed.  The evidence includes the 
veteran's service medical records. There is no indication 
that there are any recent post-service medical treatment 
records which are available.  The veteran has been afforded 
disability evaluation examinations, and all pertinent 
evidence has been reviewed by the RO.  The veteran has 
declined the opportunity to have a personal hearing.  No 
further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

A foot disorder may be rated under Diagnostic Code 5284.  
Under that diagnostic code, a 10 percent rating is warranted 
for an injury which is moderate in degree.  A 20 percent 
rating is warranted for a moderately severe injury.  A 30 
percent rating is warranted for a severe injury.  A 40 
percent rating may be assigned if there is actual loss of use 
of the foot.

The report of a general medical examination conducted by the 
VA in December 1993 shows that the veteran had a history of a 
fibroma on the bottom of his left foot.  On examination, his 
gait was steady.  There was a palpable fibroma-like area 
attached to the plantar fascia of the left foot.  It 
protruded above the skin level measuring approximately 1 cm. 
in length, and 3/4 cm. in width.  It was not palpably tender.  
The pertinent diagnosis was fibroma plantar aspect, left 
foot.  

Similarly, the report of an examination of the veteran's feet 
conducted by the VA in December 1993 shows that the veteran's 
posture and appearance were normal.  Function of the feet was 
also normal.  There was deformity in that there was a non-
tender fibromatous lump on the plantar aspect of the mid-
portion of the left foot.  It measured approximately 1 cm in 
length and 3/4 of a cm in width.  It was not palpably tender or 
reddened.  The veteran's gait appeared normal.  There were no 
secondary skin or vascular changes.  The diagnosis was 
fibroma plantar aspect left foot.  

The report of an examination of the veteran's feet conducted 
by the VA in June 1996 shows that the veteran reported a 
subjective complaint of having thickening on the plantar 
surface of the left foot.  On objective examination, there 
was thickening of the plantar fascia and plantar surface of 
the left foot which was not noted on the right foot.  
Otherwise, the appearance and function were normal.  There 
was no deformity.  The veteran's gait was normal.  It was 
noted that he was wearing Western style boots.  No secondary 
skin or vascular changes were noted.  The thickened plantar 
fascia was going to the left great toe.  The diagnosis was 
thickened plantar fascia left foot.  The examiner indicated 
that this was related to the same condition that caused the 
veteran's Dupuytren's contractures.  

In light of the lack of any evidence of pain or impairment of 
function of the left foot, the Board finds that the left foot 
disorder is no more than moderate in degree.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 10 percent for left foot condition diagnosed as 
thickened plantar fascia are not met.  


ORDER

1.  The decision of October 11, 1957, which denied service 
connection for residuals of a fractured pelvis does not 
contain clear and unmistakable error.

2.  An initial rating higher than 10 percent for a left foot 
condition diagnosed as thickened plantar fascia is denied.


REMAND

As explained above, the Board has found that the appellant's 
claims for increased ratings are well-grounded.  Once a 
claimant has presented a well-grounded claim, the VA has a 
duty to assist the claimant in developing facts which are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that not all evidence necessary for 
equitable resolution of the claim for a higher rating for 
Dupuytren's contractures of the left hand has been obtained.  
The Board notes that the veteran has not been afforded a VA 
examination for the purpose of determining the severity of 
his disorder of the left hand since 1994.  Such an 
examination is too remote in time to allow proper review of 
the issue on appeal.  For this reason, further assistance to 
the veteran with the development of evidence is required.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for Dupuytren's 
contractures of the left hand.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the Dupuytren's contractures 
of the left hand.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

